DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2016/0358896) in view of Oboodi (US 4, 794, 048).
Regarding claims 1 and 15, Jeon discloses a lighting device comprising a light-emitting diode (LED) structure, comprising: a flexible substrate (Fig.10, numeral 310), wherein the flexible substrate comprises a metal layer as a core ([0080]), , and the flexible substrate is provided with a plurality of electrodes (312); and at least one chip-scale package (CSP) LED chip ([0052]), wherein the CSP LED chip is provided on the flexible substrate and comprises a plurality of electrical connection units  (P1-1) each electrically connected to a corresponding one of the electrodes (311).
Jeon does not disclose that the metal layer is coated with a ceramic insulating layer, the ceramic insulating layer coats the whole outer part of the metal layer.
Jeon however discloses the circuit board substrate ([0080]).  And Oboodi discloses the circuit board substrate comprising the metal layer (Fig.2, numeral 12; column 5, lines 15-20) is coated with a ceramic insulating layer (16) (column 5, lines 59-65), the ceramic insulating layer (16) coats the whole outer part of the metal layer (12).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jeon with Oboodi to have the printed circuit substrate as the metal layer is coated with a ceramic insulating layer, the ceramic insulating layer coats the whole outer part of the metal layer for the purpose using the circuit board substrate with improved characteristics in the manufacture of electronic devices (Oboodi, Abstract).
Regarding claim 9, Jeon discloses a light-emitting diode (LED) structure, comprising: a flexible substrate (310) ([0080]), wherein the flexible substrate comprises 
Jeon does not disclose that the metal layer is coated with a ceramic insulating layer, the ceramic insulating layer coats the whole outer part of the metal layer.
Jeon however discloses the circuit board substrate ([0080]).  And Oboodi discloses the circuit board substrate comprising the metal layer (Fig.2, numeral 12; column 5, lines 15-20) is coated with a ceramic insulating layer (16) (column 5, lines 59-65), the ceramic insulating layer (16) coats the whole outer part of the metal layer (12).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Jeon with Oboodi to have the printed circuit substrate as the metal layer is coated with a ceramic insulating layer, the ceramic insulating layer coats the whole outer part of the metal layer for the purpose using the circuit board substrate with improved characteristics in the manufacture of electronic devices (Oboodi, Abstract).
Regarding claim 2, Jeon discloses wherein the flexible substrate (310) has a plurality of through holes and an electrical conduction unit (311) in each of the through hole (Fig.10).
Regarding claims 3, 4, and 10, Oboodi discloses that the ceramic insulating layer (16)  has a thickness of 10m- 400 m (column 7, lines 5-10).

Regarding claims 5, 6, and  11, Jeon discloses wherein the flexible substrate (Fig.10, numeral 310) further includes at least one cup structure (Fig.10, “C”; [0081]), and each of the CSP LED chip (LED1; LED2) is provided in a corresponding one of the cup structure ([0081])).
Regarding claims 7, 8, 12, 13, and 14, Jeon discloses at least one fluorescent layer, wherein the fluorescent layer is formed on the flexible substrate and covers the CSP LED chip ([0008]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891